DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Amendment
The Amendment filed on 1/12/2021 has been entered. Claims 1 and 4-22 remain pending in the application. 

Claim Interpretation
	The examiner notes that the claims try to utilize the term configured to/for several times throughout the claims as trying to make the specific component perform the specified operation. However, the specific components that applicant has specified as being configured to/for (sensor, mother module, etc.) is not recognized as components which are “programmed” to perform the specified function. The examiner also notes that the claims utilize the term “configured for,” is not recognized to impart the steps listed after to have meaningful patentable weight and is interpreted to be the intended use of the specified structure. Traditionally, the terms of computer, controller or processor are recognized as being able to be “configured” or “programmed” to perform the specified operations, and not what the applicant has specified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites, “said mother module is configured for determining the relative spatial positions of said reader modules,” however, claim 1 now recites the same limitation. It is therefore unclear if the mother module performs this step twice or if the mother module performs this step once. For examination purposes, it is interpreted that the mother modules performs this step once. Claims 13-15 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/195896, hereinafter Glavina in view of WO 2015/099890, hereinafter Skaaksrud and United States Application Publication No. 2007/0268138, hereinafter Chung.
Regarding claims 1 and 4-8, Glavina teaches a diagnostic test reader system (figure 4) comprising a plurality of modules (items 305 and 315), including a plurality of reader modules (item 305) and at least one mother module (item 315), each of the reader modules having a unique code (paragraph [0036]) and being configured to read a specific test cartridge type (item 310 and paragraph [0074]), each of the reader modules being in data communication with the mother module for receiving instructions from the mother module (paragraphs [0075]-[0077]) and for transmitting at least one of read and derived data to the mother module, the mother module being configured to communicate individually with each of the reader modules (paragraphs [0075]-[0077]), wherein the reader modules are physically separate boxes (figure 4) each having separate electronic circuits and drivers for performing respective diagnostic tests (paragraphs [0039] and [0074]), each reader module having a slot (item 109) for receiving respective test cartridges (item 103).
Glavina fails to teach at least one or more reader modules comprise a sensor for detecting positional and orientation data representing its spatial position relative to at least one other of the reader 
Skaaksrud teaches a system for detecting the position and orientation data (Skaaksrud, paragraphs [0209] and [01029]) of medical equipment (Skaaksrud, paragraph [01164]) using RFID tags (fiducial marks and has a unique code) (Skaaksrud, paragraph [006]) and one piece of medical equipment receives and then transmits the position and orientation data from another one of the pieces of medical equipment and then to the master node (Skaaksrud, paragraph [0136]) because it would allow for the transferring of the information where the is RF shielding between one of the pieces of medical equipment and the master node (Skaaksrud, paragraph [0136]) and therefore allow for the tracking of the medical equipment (Skaaksrud, paragraph [001]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor in at least one of the reader modules which is capable of detecting positional and orientation data relative to other reader modules and transmitting the data because it would allow for the transferring of the information where the is RF shielding between one of the pieces of medical equipment and the master node (Skaaksrud, paragraph [0136]) and therefore allow for the tracking of the medical equipment (Skaaksrud, paragraph [001]).
Glavina and Skaaksrud teach all limitations of claim 1; however, they fail to teach the mother module is configured to determine the relative spatial positions.
Chung teaches an object monitoring system which tracks the position of objects with a predetermined relationship which includes the proximity of the object and the controller and provides an indication (visual alarm) whether the object and the container are in the predetermined relationship (Chung, paragraph [0267]) so that the system can indicate whether the object has the correct relationship between other components of the system and alert the user whether the system has the requirement or not (Chung, paragraph [0267]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the mother module to determine the relative spatial positions of the reader modules because it would allow for the system to indicate whether the object has the correct 
Regarding claims 9-11, Glavina and Skaaksrud, as described above, teaches all limitations of claim 1; however, Glavina and Skaaksrud, as described above, fail to teach at least two reader modules each comprise a sensor for detecting positional representing its spatial position relative to at least one other of the reader modules and passive chip comprising a unique code, and a transceiver for transmitting the spatial position with unique code.
Skaaksrud further teaches a system for detecting the position and orientation data (Skaaksrud, paragraphs [0209] and [01029]) of medical equipment (Skaaksrud, paragraph [01164]) using RFID tags (passive chips with a unique code) (Skaaksrud, paragraph [006]) and one piece of medical equipment receives and then transmits the position and orientation data from another one of the pieces of medical equipment and then to the master node (Skaaksrud, paragraph [0136]) because it would allow for the transferring of the information where the is RF shielding between one of the pieces of medical equipment and the master node (Skaaksrud, paragraph [0136]) and therefore allow for the tracking of the medical equipment (Skaaksrud, paragraph [001]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor in at least two of the reader modules which is capable of detecting positional data relative to other reader modules with a passive chip and transceiver and transmitting the data because it would allow for the transferring of the information where the is RF shielding between one of the pieces of medical equipment and the master node (Skaaksrud, paragraph [0136]) and therefore allow for the tracking of the medical equipment (Skaaksrud, paragraph [001]).
Regarding claims 12-15, Glavina and Skaaksrud teach all limitations of claim 1; however, they fail to teach the mother module is configured to determine the relative spatial positions and neighbor data of the reader modules and to determine if the reader modules fulfill at least one predefined requirement via sensors of the reader modules and triggering a visual alarm if at least one predefined requirement is not fulfilled.
Chung teaches an object monitoring system which tracks the position of objects with a predetermined relationship which includes the proximity of the object and the controller and provides an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the mother module to determine the relative spatial positions and neighbor data of the reader modules and to determine if the reader modules fulfill at least one predefined requirement via sensors of the reader modules and triggering a visual alarm if at least one predefined requirement is not fulfilled because it would allow for the system to indicate whether the object has the correct relationship between other components of the system and alert the user whether the system has the requirement or not (Chung, paragraph [0267]).
Regarding claim 16, Glavina teaches wherein said mother module is associated with a screen (item 104, figure 1) with a graphical user interface comprising an icon for each of the reader modules including an indication showing if the respective reader module is operating and further including a time indicator indicating when the respective operating reader is expected to terminate its present operation (intended use MPEP § 2114 (II) and is taught in paragraph [0046]).
Regarding claim 17, Glavina teaches wherein said mother module is in data communication with a user database (paragraphs [0046] and [0048]).  The user database is not positively claimed and therefore any limitation on the user database has minimal patentable weight (MPEP § 2115).The claim is therefore taught by Glavina.
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Glavina and the apparatus of Glavina is capable of requiring a registered user and inputting a user code. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Glavina (see MPEP §2114).
Regarding claim 19, Glavina specifically teaches all limitations of claim 18; however, Glavina fails to teach the mother module comprises a bar code reader.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a bar code reader to the mother module because it would allow for the reading of information from a patient’s bar-coded wristband, a barcode on a device or any other item used in conjunction with the device (paragraph [0040]).
Regarding claim 20, Glavina teaches wherein said mother module is in data communication with a cartridge database (paragraphs [0046] and [0048]). The cartridge database is not positively claimed and therefore any limitation on the user database has minimal patentable weight (MPEP § 2115).The claim is therefore taught by Glavina. Further, this information is taught in (paragraphs [0040], [0046] and [0048]).
Regarding claim 21, Glavina teaches wherein said mother module is in data communication with a patient database (paragraphs [0046] and [0048]). The patient database is not positively claimed and therefore any limitation on the user database has minimal patentable weight (MPEP § 2115).The claim is therefore taught by Glavina. Further, this information is taught in (paragraphs [0040], [0046] and [0048]).
Regarding claim 22, Glavina teaches wherein at least one of the reader modules is configured to transmit a test initiating signal upon sensing that a cartridge has been inserted into its slot (paragraph [0017]), wherein said reader module is configured for transmitting test status to said mother module comprising progress of a test running on said cartridge (paragraph [0036]).
	
Response to Arguments
Applicant's arguments filed 1/12/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the Skaaksrud publication does not disclose that “a sensor for detecting position data representing its spatial position relative to at least one other of the reader modules,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, this recitation is regarding what the sensor is being used for. The sensor as 
Regarding the limitation of the mother module is configured to determine the relative spatial positions, the reference of Chung, discloses this limitation and is discussed above in the rejection of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798